DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun-Hwa Jeong on 10/19/21.
The application has been amended as follows: 

Please cancel all withdrawn claims, Claims 1, 3-7, 12-19.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 2, 9, 10, 20, 21 is/are allowable over the following reference(s): Schermanz (WO 2018/188989)
Schermanz describes a catalyst composition (title), which can have the following composition: 

    PNG
    media_image1.png
    61
    578
    media_image1.png
    Greyscale

Page 3, lines 17-18).
Me in the compound above can include Mn, La, Ce, Pr, Nd, Gd, Tb, Dy, Er and Yb or individual mixtures thereof (pg. 3, lines 20-21).  The Van in the composition can include VO43-, V2O74- or mixtures thereof (pg. 3, line 24).  Schermanz explains that the MeVan material can be an intimate mixture of materials (pg. 3, line 25).  Furthermore, the reference says the skilled artisan would know that the counter ion with Mn would be V2O74- and the counter ion with La, Ce and some others would be VO43- (pg. 3, lines 26-28).  In several examples, Schermanz shows use of two different vanadia combined together (see pg. 5, para. 1, FeVO4 and ErVO4, mixed in a co-precipitation process, for example).
	The catalyst can be deposited on a titania support (pg. 3, lines 9-10) or a silica support (pg. 5, last three para).  Schermanz shows that both metals are added with a support (pg. 7, lines 20-23, where both ErVO4, FEVO4 are added to an inorganic oxide) and intimately mixing the combination (pg. 6, lines 10-17).  Therefore, since both catalysts are mixed with a support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by intimately mixing, the catalysts are both loaded onto the support.
The catalyst is used as an SCR (pg. 3, last two lines).
	As to the active site, although the reference does not specifically state the presence of active sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same characteristics.
This reference is/are the closest prior art this office has discovered.  The reference(s)  fails to teach that the M is the compound above also includes cobalt or nickel.

Sung (US Pat.: 8202818) teaches a vanadate with two metals, but the compound does not have two different vandates, one that would fit the formula: V2Ox+5 and one that fits the formula VO4 in the same compound. X can be anywhere from 1 to 3.
Therefore, it is clear that Schermanz do(es) not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
November 1, 2021